Case: 13-14772   Date Filed: 10/14/2014   Page: 1 of 7


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14772
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:13-cv-01304-GKS-DAB

KRISHNA REDDY,

                                                           Plaintiff-Appellant,

                                    versus

GILBERT MEDICAL TRANSCRIPTION SERVICE, INC.,
CAROLE J. GILBERT,
MERIT R. SOWARDS,
FELICIA SLATTERY,
GALLAGHER BENEFIT SERVICES, et al.,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (October 14, 2014)

Before WILLIAM PRYOR, MARTIN, and HILL, Circuit Judges.
               Case: 13-14772     Date Filed: 10/14/2014     Page: 2 of 7




PER CURIAM:

      Krishna Reddy, proceeding pro se and in forma pauperis, appeals the district

court’s sua sponte dismissal of her complaint as frivolous under 28 U.S.C.

§ 1915(e)(2). Reddy, in the complaint now before us, alleged violations of 42

U.S.C. §§ 1981 and 1985 and miscellaneous state law claims. The magistrate

judge, recognizing that the United States District Court for the Central District of

California had entered a final merits adjudication against most of the defendants

appearing in this case, held that the duplicative nature of the instant suit stripped it

of federal question jurisdiction and therefore recommended denying Reddy’s

motion to proceed in forma pauperis before the district court and dismissing her

complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2). The district court

adopted those recommendations. Reddy argues on appeal that her complaint is not

duplicative of the prior proceeding because the California district court never

adjudicated the merits of the case as to Felicia Slattery and the other “Insurance

defendants” and also because newly acquired evidence allows her to bring her

claims as to all defendants. She also argues that her complaint states a claim

against all defendants and as to all causes of action.

      We review dismissals under § 1915(e)(2)(B)(ii) for failure to state a claim de

novo and view the allegations in the complaint as true. Alba v. Montford, 517 F.3d


                                            2
               Case: 13-14772     Date Filed: 10/14/2014     Page: 3 of 7


1249, 1252 (11th Cir. 2008). The same standards governing dismissals under

Federal Rule of Civil Procedure 12(b)(6) apply to § 1915(e)(2)(B)(ii). Id.

Dismissal for failure to state a claim is appropriate if the facts as pleaded fail to

state a claim for relief that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009). The “plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than

labels and conclusions, and a formulaic recitation of the elements of the cause of

action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct.

1955, 1964-65, 167 L.Ed.2d 929 (2007) (brackets omitted). Despite the fact that a

complaint need not contain detailed factual allegations, it must contain “more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S.

at 678, 129 S.Ct. at 1949. “Pro se pleadings are held to a less stringent standard

than pleadings drafted by attorneys and will, therefore, be liberally construed.”

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). We may

affirm on any ground supported by the record. Lord Abbett Mun. Income Fund,

Inc. v. Tyson, 671 F.3d 1203, 1206-07 (11th Cir. 2012).

      We may use the tools of preclusion and res judicata to further the public

interests of preventing inconsistent results, tamping down the cost and vexation of

multiple lawsuits, conserving judicial resources, and encouraging reliance on

adjudication. Borrero v. United Healthcare of New York, Inc., 610 F.3d 1296,


                                            3
              Case: 13-14772     Date Filed: 10/14/2014    Page: 4 of 7


1307-08 (11th. Cir. 2010). Under the doctrine of res judicata, a final judgment

applies to bar a subsequent lawsuit re-litigating matters that were already litigated

or could have been litigated in the earlier suit. Hughes v. Lott, 350 F.3d 1157,

1161 (11th Cir. 2003). Res judicata does not apply, however, when there was no

final judgment on the merits in the earlier action. Id. A dismissal without

prejudice is not an adjudication on the merits and does not have a res judicata

effect. Id. If, on the other hand, a party has already litigated the same causes of

action against the same parties through to a final judgment, res judicata bars that

complaint. Akanthos Capital Mgmt., LLC v. Atlanticus Holdings Corp., 734 F.3d

1269, 1271-72 (11th Cir. 2013). Res judicata will bar a subsequent action if:

(1) the prior decision was rendered by a court of competent jurisdiction; (2) there

was a final judgment on the merits; (3) the parties were identical in both suits; and

(4) the prior and present causes of action are the same. Davila v. Delta Air Lines,

Inc., 326 F.3d 1183, 1187 (11th Cir. 2003). We evaluate the similarity of two

causes of action by looking to the broad “nucleus of operative facts” of the actions.

Borrero, 610 F.3d at 1308. To do so, we will “line up the former and current cases

side-by-side to assess their factual similarities.” Id. at 1309. We may consider the

preclusive effect of a prior judgment sua sponte. See Akanthos, 734 F.3d at 1272.

      Section 1981 creates a federal right of action for victims of certain types of

racial discrimination. See 42 U.S.C. § 1981. To state a claim for non-employment


                                          4
              Case: 13-14772     Date Filed: 10/14/2014    Page: 5 of 7


discrimination under § 1981, a plaintiff must allege (1) she is a member of a racial

minority; (2) the defendant intended to racially discriminate against her; and

(3) the discrimination concerned one or more of the activities enumerated in the

statute. Jimenez v. Wellstar Health Sys., 596 F.3d 1304, 1308 (11th Cir. 2010).

The rights enumerated in the statute include the right to “make and enforce

contracts,” which means the “making, performance, modification, and termination

of contracts.” § 1981(a), (b). The statute also protects against the impairment of

contracts. Id. § 1981(c). Consistent with that language, the Supreme Court has

held that “Section 1981 offers relief when racial discrimination blocks the creation

of a contractual relationship, as well as when racial discrimination impairs an

existing contractual relationship, so long as the plaintiff has or would have rights

under the existing or proposed contractual relationship.” Domino’s Pizza, Inc. v.

McDonald, 546 U.S. 470, 476, 126 S.Ct. 1246, 1250, 163 L.Ed.2d 1069 (2006).

      Section 1985(3) provides a cause of action to people victimized by a

conspiracy to deprive them of equal protection of the laws. 42 U.S.C. § 1985(3).

To state a successful claim under Section 1985(3), a plaintiff must prove: (1) a

conspiracy; (2) for the purpose of depriving, either directly or indirectly, any

person or class of persons of the equal protection of the laws, or of equal privileges

and immunities under the laws; and (3) an act in furtherance of the conspiracy;

(4) whereby a person is either injured in his person or property or deprived of any


                                           5
               Case: 13-14772     Date Filed: 10/14/2014    Page: 6 of 7


right or privilege of a citizen of the United States. Park v. City of Atlanta, 120

F.3d 1157, 1161 (11th Cir. 1997). The plaintiff must show some racial

“invidiously discriminatory animus” behind the defendant’s actions. Id.

      Section 1367(a) of Title 28 provides in part that “in any civil action of which

the district courts have original jurisdiction,” there is supplemental jurisdiction

over all other claims arising from the same case or controversy. 28 U.S.C.

§ 1367(a). Absent a viable federal claim, however, the district court should

dismiss any state law claims. Scarfo v. Ginsberg, 175 F.3d 957, 962 (11th Cir.

1999). The court should dismiss the state law claims without prejudice so that they

may be refiled in the appropriate state court. Crosby v. Paulk, 187 F.3d 1339,

1352 (11th Cir. 1999).

      Here, even if the district court arguably erred in its reasoning by conflating

an issue of preclusion with an issue of subject matter jurisdiction, the record

supports dismissal of Reddy’s complaint on other grounds. First, Reddy’s claims

against all defendants except the Insurance defendants are barred by res judicata

because the California federal court has already adjudicated on the merits Reddy’s

claims, which arise out of the same nucleus of operative facts as those asserted

here. Second, even construing Reddy’s claims against the Insurance defendants

liberally and taking all allegations in her complaint as true, Reddy fails to meet the

Rule 12(b)(6) standard for stating a claim upon which relief may be granted. Her


                                           6
               Case: 13-14772     Date Filed: 10/14/2014     Page: 7 of 7


conclusory allegations regarding the Insurance defendants’ alleged violations of

§§ 1981 and 1985 do not meet the requirements enunciated by the Supreme Court

regarding the sufficiency of pleadings. Furthermore, without a viable federal

claim, the district court did not err in declining to exercise supplemental

jurisdiction over Reddy’s remaining state law claims. However, we remand to the

district court for the limited purpose of clarifying its order that its dismissal of the

state law claims is without prejudice. For these reasons, the district court’s

dismissal of Reddy’s complaint is affirmed.

      AFFIRMED.




                                            7